Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States; viz., whether the Residential Rent Law of the State of New York (as amd. by L. 1951, ch. 443) deprived plaintiff of due process guaranteed by the Fifth and Fourteenth Amendments in limiting the net annual return to be earned by the plaintiff to 4% of the assessed valuation of the property. The Court of Appeals held that the rights of the plaintiff under the Fifth and Fourteenth Amendments of the Constitution of the United States had not been violated or denied. [See 304 N. Y. 859.]